PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Norris et al.
Application No. 15/694,343
Filed: 1 Sep 2017
For: Stirling Cycle Machine

:
:	DECISION ON PETITION
:
:


This decision is in response to the renewed petitions, filed November 18, 2021, under 37 CFR 1.137(a) to revive the above-identified application.

The application became abandoned November 20, 2019 for failure to timely submit the issue fee in response to the Notice of Allowance and Issue Fee Due (Notice) issued August 19, 2019 and for failure to timely submit properly executed oaths or inventor oaths/declarations on or before issue fee payment. The Notice set a three-month statutory period of time for reply. Notice of Abandonment was issued December 3, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition has been carefully considered and found in compliance with the provisions set forth above. The required reply, petition fee, and statement of unintentional delay are acknowledged.

In view thereof, the petition under 37 CFR 1.137(a) is GRANTED.

This application is being directed to GAU 3762 for consideration of the request for continued examination.

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions